DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/0077995 to Ihle et al. (Ihle).
In reference to claim 1, Ihle teaches a refrigerator (FIG. 1-5) comprising a cabinet (1, FIG. 1-5); a door (2, FIG. 1-5) operably connected to the cabinet (2, FIG. 1-5), the door having a closed position relative to the cabinet (FIG. 2) and an opened position relative to the cabinet (FIG. 1), and the door transitions from the closed position to the opened position in a non-circular path (multi-link hinge 4, FIG. 1-5; par 0021); a liquid outlet (8, FIG. 1-5) disposed at the cabinet (1, FIG. 1-5); and a liquid receiver (9, FIG. 1-5) disposed at the door (2, FIG. 1-5), the liquid receiver (9, FIG. 1-5) configured to receive liquid exiting the liquid outlet (8, FIG. 1-5) when the door is in the closed position but not in the opened position (FIG. 1 and 5; par 0029 and 0030).
	In reference to claim 2, Ihle teaches the refrigerator as explained in the rejection of claim 1, and Ihle additionally teaches the cabinet (2, FIG. 1-5) including a fresh food compartment (3, FIG. 1-5); the door allows access into the fresh food compartment when the door is in the opened position (FIG. 1); and the liquid outlet (8, FIG. 1-5) is disposed within the fresh food compartment (at least within the frame 5 defining the fresh food compartment 3, FIG. 1-5).
In reference to claim 3, Ihle teaches the refrigerator as explained in the rejection of claim 1, and Ihle additionally teaches the door including a liquid dispenser in communication with the liquid receiver, the liquid dispenser configured to dispense liquid from the door while the door is in the closed position (par 0023).
In reference to claim 4, Ihle teaches the refrigerator as explained in the rejection of claim 1, and Ihle additionally teaches that the liquid receiver (9, FIG. 3-5) is disposed vertically below the liquid outlet (8, FIG. 3-5) of the cabinet when the door is in the closed position (FIG. 5).
In reference to claim 15, Ihle teaches the refrigerator as explained in the rejection of claim 1, and Hortin additionally teaches one or more articulated hinges (multi-link hinge 4, FIG. 1-5; par 0021) that operably connect the door (2, FIG. 1) to the cabinet (1, FIG. 1) and that move the door away from the cabinet when the door transitions from the closed position to the opened position (FIG. 1 and 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle.
In reference to claim 5, Ihle teaches the refrigerator as explained in the rejection of claim 1, and Ihle additionally teaches wherein the door further including a gasket (unmarked; located along the inside perimeter of the door 2, FIG. 1) adjacent to the liquid receiver (9, FIG. 1), but does not explicitly teach the cabinet further including a gasket adjacent to the liquid outlet, and when the door is in the closed position, the gasket of the door cooperates with the gasket of the cabinet to form a sealed channel extending through both the gasket of the cabinet and the gasket of the door.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerating cabinets having a matching gasket on the cabinets front frame to be obvious in order to provide a more effective suction seal when the cabinets door is closed.
In reference to claim 6, Ihle teaches the refrigerator as explained in the rejection of claim 5, and Ihle additionally teaches as the door transitions from the closed position (FIG. 2) to the opened position (FIG. 1), the gasket of the door (unmarked, below receiver 9, FIG. 1) slides against the gasket of the cabinet (inherent in the structure of the double gasket, as explained in the rejection of claim 5 above.
Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of U.S. Patent Application Publication 2007/0204647 to Puthiyaveetil et al. (Puthiyaveetil).
In reference to claim 7, Ihle teaches the refrigerator as explained in the rejection of claim 1, but does not explicitly teach the cabinet further including a tank that stores liquid received from a source external to the refrigerator, the liquid outlet is in communication with the tank via tubing, and a false wall covers at least a portion of the tubing adjacent the liquid outlet.  Puthiyaveetil teaches a water routing system for reversible door refrigerator with dispenser (FIG. 1-7) wherein the cabinet (26, FIG. 1) further including a tank (30, FIG. 1) that stores liquid received from a source external to the refrigerator (par 0028; inherently the water is supplied to the tank from outside), the liquid outlet (60, FIG. 1) is in communication with the tank via tubing (32, FIG. 1), and a false wall covers at least a portion of the tubing adjacent the liquid outlet (FIG. 1) in order to store water which is distributed to the refrigerator water dispenser.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle, to add a tank to the cabinet that stores liquid received from a source external to the refrigerator, the liquid outlet is in communication with the tank via tubing, and a false wall covers at least a portion of the tubing adjacent the liquid outlet, as taught by Puthiyaveetil, in order to store water which is distributed to the refrigerator water dispenser.
In reference to claim 9, Ihle teaches the refrigerator as explained in the rejection of claim 7, but they do not teach that the cabinet further including at least one one-way valve between the tank and the liquid outlet, the one-way valve permitting liquid flow only toward the liquid outlet from the tank.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerators comprising water dispensing systems having a valve between the water storage container and the water outlet to be obvious in order to manage the flow of the water in a controlled manner.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of Puthiyaveetil, as applied to claim 7 above, and further in view of U.S. Patent Application Publication 2006/0086127 to Anselmino et al. (Anselmino).
In reference to claim 8, Ihle and Puthiyaveetil teach the refrigerator as explained in the rejection of claim 7, but they do not teach an ice maker in the freezer compartment, and a valve that selectively diverts liquid received from the source external to the refrigerator to either the tank or the ice maker in the freezer compartment.  Anselmino teaches an ice making and dispensing system (FIG. 1-19) comprising an ice maker (140, FIG. 1-19) in the freezer compartment (56, FIG. 1-19), and a valve (95, FIG. 1-19) that selectively diverts liquid received from the source external to the refrigerator to either the tank or the ice maker in the freezer compartment (par 0079; FIG. 1-19) in order to selectively manage the flow of the water in a controlled manner.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle and Puthiyaveetil, to add an ice maker in the freezer compartment, and add a valve that selectively diverts liquid received from the source external to the refrigerator to either the tank or the ice maker in the freezer compartment, as taught by Anselmino, in order to selectively manage the flow of the water in a controlled manner.
Claims 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of U.S. Patent Application Publication 2005/0268639 to Hortin et al. (Hortin).
In reference to claim 10, Ihle teaches the refrigerator as explained in the rejection of claim 1, but does not teach the door including a pump in communication with the liquid receiver; and the liquid receiver including a reservoir that collects liquid expelled from the liquid outlet of the cabinet; and the pump transports the liquid collected in the reservoir.  Hortin teaches a variable flow water dispenser for refrigerator freezers (FIG. 1-14) wherein the door includes a pump (142, FIG. 1-14; par 0044) in communication with the liquid receiver (tube con, FIG. 1-14); and the liquid receiver including a reservoir (138, FIG. 1-14) that collects liquid expelled from the liquid outlet of the cabinet (par 0044); and the pump transports the liquid collected in the reservoir (par 0044) in order to deliver water to a water dispenser at predetermined rates (par 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle, to add a pump in communication with the liquid receiver; and the liquid receiver including a reservoir that collects liquid expelled from the liquid outlet of the cabinet; and the pump transports the liquid collected in the reservoir, as taught by Hortin, in order to deliver water to a water dispenser at predetermined rates.
In reference to claim 11, Ihle teaches the refrigerator as explained in the rejection of claim 1, but does not teach the door including a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet.  Hortin teaches a variable flow water dispenser for refrigerator freezers (FIG. 1-14) wherein the door including a filter (14, FIG. 1-4; par 0037) in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet (par 0037) in order to filter the water prior to ice making or dispensing (par 0037).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle, to add a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet, as taught by Hortin, in order to filter the water prior to ice making or dispensing.
In reference to claim 12, Ihle and Hortin teach the refrigerator as explained in the rejection of claim 11, and Hortin additionally teaches the door further including a liquid dispenser (15, FIG. 1-14) that dispenses liquid filtered by the filter (14, FIG. 1-14).
In reference to claims 16-19, said claims claim the same limitations as claimed in claims 1 and 10-12 above, thus said claims are rejected in a similar manner, as explained in detail above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of Hortin, as applied to claim 11 above, and further in view of U.S. Patent 10,323,876 to Jeong et al. (Jeong).
In reference to claim 13, Ihle and Hortin teach the refrigerator as explained in the rejection of claim 11, but they do not teach the door further including an ice maker that makes ice from liquid filtered by the filter.  Jeong teaches a refrigerator door ice maker and dispenser (FIG. 1-20) wherein the door (21, FIG. 1) further including an ice maker (40, FIG. 1) that makes ice from liquid filtered by the filter (inherent) in order to allow the user to dispense ice even with the doors open.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle and Hortin, to add a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet, as taught by Jeong, in order to allow the user to dispense ice even with the doors open.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of Hortin, as applied to claim 12 above, and further in view of Jeong and Anselmino.
In reference to claim 14, Ihle and Hortin teach the refrigerator as explained in the rejection of claim 12, but they do not teach the door further including an ice maker that makes ice from liquid filtered by the filter.  Jeong teaches a refrigerator door ice maker and dispenser (FIG. 1-20) wherein the door (21, FIG. 1) further including an ice maker (40, FIG. 1) that makes ice from liquid filtered by the filter (inherent) in order to allow the user to dispense ice even with the doors open.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle and Hortin, to add a filter in communication with the liquid receiver that filters the liquid that the liquid receiver receives from the liquid outlet of the cabinet, as taught by Jeong, in order to allow the user to dispense ice even with the doors open.
Ihle and Hortin also do not teach a valve disposed in communication between the filter and both the ice maker and the liquid dispenser that selectively diverts liquid to either the ice maker or the liquid dispenser.  Anselmino teaches a valve (95, FIG. 1-19) disposed in communication between the filter and both the ice maker and the liquid dispenser that selectively diverts liquid to either the ice maker or the liquid dispenser (par 0079; FIG. 1-19) in order to selectively manage the flow of the water in a controlled manner.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ihle and Hortin, to add a valve disposed in communication between the filter and both the ice maker and the liquid dispenser that selectively diverts liquid to either the ice maker or the liquid dispenser, as taught by Anselmino, in order to selectively manage the flow of the water in a controlled manner.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of Hortin, Anselmino and Jeong.
In reference to claim 20, said claims claim the same limitations as claimed in claims 1, 5, 11 and 14 above, thus said claims are rejected in a similar manner, as explained in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
6/17/2022